Citation Nr: 0522993	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in September 2003.  He testified at a Board hearing at the RO 
in May 2005.  

The issue on appeal was originally before the Board in 
November 2004 when it was remanded for a Board hearing to be 
conducted at the request of the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At a May 2005 Board hearing, the veteran testified that his 
service-connected pes planus had increased in severity since 
the last VA examination.  At the hearing, the veteran also 
submitted a May 2005 statement from a private physician 
indicating that the veteran had pes planus "with deformity" 
which was quite symptomatic.  The extent of the deformity was 
not quantified.  The Board notes that the veteran's service-
connected disability is evaluated as 10 percent disabling 
under Diagnostic Code 5276.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires, in part, objective evidence of marked 
deformity (pronation, abduction, etc.).  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  


Accordingly, this matter is REMANDED for the following  
actions:  

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected pes planus.  All indicated 
tests and studies should be performed and 
all clinical and special test findings 
should be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.  The claims folder should be 
made available to the examiner for 
review.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




